Citation Nr: 0308672	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  98-14 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
postoperative residuals of subtotal thyroidectomy for 
hyperthyroidism.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William W. Berg

INTRODUCTION

The veteran served on active duty from March 1953 to March 
1957 and from May 1957 to April 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied entitlement to 
service connection for a back disability secondary to 
service-connected postoperative residuals of subtotal 
thyroidectomy for hyperthyroidism and denied entitlement to 
an increased (compensable) rating for postoperative residuals 
of subtotal thyroidectomy for hyperthyroidism.  

In December 1999, a videoconference hearing was conducted by 
the undersigned.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The change to the criteria for rating endocrine disorders 
that became effective on June 6, 1996, are neither more nor 
less favorable to the veteran in this case.  

3.  Postoperative residuals of subtotal thyroidectomy for 
hyperthyroidism are not currently demonstrated, except for a 
surgical scar of the neck that is not shown to be disfiguring 
or otherwise symptomatic and for thyroid eye disease, which 
is not shown to result in impairment of visual fields, 
diplopia, or compensable impairment of distant visual acuity.  



CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
postoperative residuals of subtotal thyroidectomy for 
hyperthyroidism have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7900 (2002).  

2.  The criteria for an increased (compensable) rating for 
postoperative residuals of subtotal thyroidectomy for 
hyperthyroidism have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7900 
(effective prior to June 6, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, Board remands, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue on this appeal.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The evidence in closest proximity to the recent 
claim is the most probative in determining the current extent 
of impairment.  Id.  

The record shows that service connection was initially 
establish for postoperative residuals of subtotal 
thyroidectomy for hyperthyroidism in a rating decision dated 
in September 1978.  The disorder was rated noncompensably 
disabling under Diagnostic Code 7900, effective from the date 
of receipt of the claim for service connection in March 1977.  
Although he was notified of this determination and of his 
appellate rights in a letter dated in September 1978, he did 
not initiate an appeal from the evaluation assigned.  The 
veteran reopened his claim for a compensable rating for the 
service-connected thyroid disorder in September 1995 and has 
continuously prosecuted his claim ever since.  

The criteria for evaluating hyperthyroidism under Diagnostic 
Code 7900 were amended by a change to the rating schedule 
that became effective on June 6, 1996.  See 61 Fed. Reg. 
20,440 (May 7, 1996).  

Under Diagnostic Code 7900, as in effect before June 6, 1996, 
a noncompensable evaluation was warranted for hyperthyroidism 
that was in remission, and for postoperative, cured 
hyperthyroidism.  A 10 percent evaluation was appropriate for 
moderate or postoperative hyperthyroidism with tachycardia, 
which may be intermittent, and tremor.  A 30 percent 
evaluation required moderately severe hyperthyroidism with 
the same history as that required for a 60 percent 
evaluation, but with reduced symptoms, or postoperative 
hyperthyroidism with tachycardia and increased blood pressure 
or pulse pressure of moderate degree and tremor.  A 60 
percent evaluation required severe hyperthyroidism with 
marked emotional instability, fatigability, tachycardia and 
increased pulse pressure or blood pressure, increased levels 
of circulating thyroid hormones T4 and/or T3 by specific 
assays.  A 100 percent evaluation required pronounced 
hyperthyroidism with thyroid enlargement, severe tachycardia, 
and increased levels of circulating thyroid hormones T4 
and/or T3 by specific assays with marked nervous, 
cardiovascular, or gastrointestinal symptoms; pronounced 
hyperthyroidism with muscular weakness and loss of weight; or 
postoperative hyperthyroidism with a poor operative result 
with the above symptoms required for a 100 percent evaluation 
persisting.  

If the disease of the heart predominated, the disease was to 
be rated as hyperthyroid heart disease under Diagnostic Code 
7008.  NOTE (1).  

If ophthalmology only existed, the disease was to be rated 
under impairment of field of vision under Diagnostic Code 
6080, diplopia under Diagnostic Code 6090, or central visual 
acuity under diagnostic codes 6061-6079.  NOTE (2).  

When continuous medication was required for control of 
hyperthyroidism, a minimum of 10 percent was for assignment.  
NOTE (3).  

Under Diagnostic Code 7900, as amended, a 10 percent rating 
is warranted with tachycardia, which may be intermittent, and 
tremor; or, where continuous medication is required for 
control.  A 30 percent rating requires tachycardia, tremor, 
and increased pulse pressure or blood pressure.  With 
emotional instability, tachycardia, fatigability, and 
increased pulse pressure or blood pressure, a 60 percent 
rating is for application.  A 100 percent evaluation is 
warranted for hyperthyroidism with thyroid enlargement, 
tachycardia (more than 100 beats per minute), eye 
involvement, muscular weakness, loss of weight, and 
sympathetic nervous system, cardiovascular, or 
gastrointestinal symptoms.  

Note (1):  If disease of the heart is the predominant 
finding, evaluate as hyperthyroid heart disease (Diagnostic 
Code 7008) if doing so would result in a higher evaluation 
than using the criteria above.  

Note (2):  If ophthalmopathy is the sole finding, evaluate as 
impairment of field of vision (Diagnostic Code 6080); 
diplopia (Diagnostic Code 6090); or impairment of central 
visual acuity (diagnostic codes 6061-6079).  

Pulse pressure results from an elevated systolic blood 
pressure and a lowered diastolic blood pressure.  See 61 Fed. 
Reg. 20,440 (May 7, 1996) (comment to final rule).  

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  However, whether the 
service-connected thyroid disease is rated under the old 
criteria or the new, a noncompensable rating results.  

Although the veteran contends that he has postoperative 
residuals of a subtotal thyroidectomy that warrant a 
compensable evaluation, the record does not support his 
assertion.  When he underwent VA examination in November 
2002, no residuals of thyroid disease were found to be 
present.  Although the veteran had some problems with memory, 
the examiner, after reviewing the record, attributed these 
problems to a stroke that he sustained in 1994.  The examiner 
noted that the veteran had lost eight pounds in the previous 
two years.  He also noted that his blood pressure was 164/95 
and that he took medication for blood pressure.  However, the 
examiner was of the opinion that neither the weight loss nor 
the high blood pressure was due to hyperthyroidism.  He also 
noted that the veteran's pulse was 102 per minute and that he 
had fatigability and occasional constipation.  Tachycardia is 
a heart rate greater than 100 beats per minute.  See 61 Fed. 
Reg. 20,440 (May 7, 1996) (comment to final rule).  However, 
the examiner found that the veteran did not have current 
residuals of hyperthyroidism, thus essentially finding that 
the veteran did not manifest neurologic, cardiovascular or 
gastrointestinal symptoms that could be attributed to the 
service-connected disorder.  

In addition, the veteran's muscle strength was normal, no 
tremor or myxedema was present, and laboratory studies for 
levels of circulating thyroid hormones were within normal 
limits.  The thyroid was not palpable and there were no 
nodules.  There was no evidence of pressure to larynx or of 
esophagitis.  The veteran had no eye or vision abnormalities, 
and his mental assessment was normal.  He was not on any 
treatment for thyroid problems at the time of examination.  
Although an examination of the neck revealed a surgical scar, 
the scar was not shown to be symptomatic.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  The diagnosis was 
status post thyroidectomy for hyperthyroidism with no current 
residuals.  

Although a noncompensable rating is not available under the 
rating criteria that became effective on June 6, 1996, in 
every instance where the rating schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).  
Although the veteran manifests a variety of symptoms due to 
nonservice-connected disability, he is not shown to 
demonstrate symptoms of hyperthyroidism that meet the 
criteria for a compensable evaluation under the rating 
criteria that became effective on June 6, 1996.  

Previous VA examinations in June 1997 and September 2000 were 
similarly negative for symptoms that could be attributed to 
the service-connected thyroid disease.  When examined in June 
1997, he did not have any symptoms of recurrence of 
hyperthyroidism, did not undergo any radiation treatment, and 
was not on any thyroid supplements at that time.  He was 5 
feet, 9 inches tall and weighed 153 pounds.  His blood 
pressure was 170/90, and he was taking medication for 
hypertension.  His pulse was 88.  It was reported that he had 
suffered a cerebrovascular accident in 1994 with right 
hemiparesis and that he had been irritable and nervous since 
his stroke.  It was also reported that he had short-term 
memory loss and that he had lost four or five pounds in the 
previous year.  However, he had no muscular weakness or 
thyroid enlargement.  He had no gastrointestinal or 
cerebrovascular accident symptoms.  He had no palpitations.  
Although there was a 10-inch horizontal thyroid scar, there 
was no disfigurement of the neck.  The examiner found that 
the thyroid disease was clinically in remission at the time 
of the examination and that continuous medication was not 
required for hyperthyroidism.  The veteran canceled planned 
laboratory tests.  

The findings on VA examination in September 2000 were not 
dissimilar.  The veteran had no recurrence of thyroid 
problems and was not on any thyroid medication.  He had no 
recurrent surgery or thyroid enlargement.  A history of 
hypertension of 10 years' duration was noted but was not 
attributed to hyperthyroidism.  He had lost seven pounds in 
the previous two months and now weighed 163 pounds, but the 
examiner did not consider the weight loss significant or 
attribute it to the veteran's thyroid disorder.  Although he 
had fatigue, could not stand the heat, and had some muscle 
weakness in his right lower extremity, the deficits appear to 
have been attributable to the stroke he sustained in 1994.  
Although he had generalized muscle weakness, his other 
extremities were of normal strength.  He had no constipation 
or other gastrointestinal symptoms.  He did not have nervous 
symptoms, and it was reported that his memory had been good 
since his stroke.  His pulse, although irregular, was 96.  
His vision was okay with glasses.  There was no evidence of 
myxedema or tremors.  The examiner indicated that the claims 
file had been reviewed and showed hypothyroidism status post 
thyroidectomy in remission.  Although the examiner seemed to 
attribute the veteran's hypertension and weight loss to 
hypothyroidism, it bears noting that service connection is in 
effect for postoperative residuals of hyperthyroidism.  This 
caused the Board to remand the case for further examination 
in February 2001, and in his examination of November 2002, 
the examiner essentially disavowed his earlier opinion.  It 
bears noting that tests for circulating thyroid hormones in 
September 2000 were within normal limits.  

The record shows that the veteran has a number of 
manifestations that could be evaluated as symptoms of the 
service-connected thyroid disorder, but these manifestations 
have been found by medical opinion not to result from the 
service-connected disorder.  For example, on examination in 
the VA outpatient clinic, it was noted that the veteran had 
high blood pressure, with systolic pressure in the 170's and 
diastolic pressure in the 90's, but the high blood pressure 
was not attributed to his service-connected thyroid disease, 
nor was a 15-pound weight loss that was said to have occurred 
despite a good appetite.  The examiner noted that thyroid 
tests last done were "acceptable."  Although it was noted 
that he had been getting a little constipated, malabsorption 
was not felt to be present; rather, a history of colon polyps 
was noted.  (A flexible sigmoidoscopy performed by VA in 
April 1998 showed a colon polyp.)  Postoperative residuals of 
subtotal thyroidectomy for hyperthyroidism were not assessed.  

Manifestations not resulting from the service-connected 
disability may not be used in establishing the service-
connected evaluation.  See 38 C.F.R. § 4.14 (2002).  

The record does show, however, that the veteran has been 
diagnosed in the VA ophthalmology clinic with thyroid eye 
disease.  However, when seen in the VA outpatient clinic in 
August 1998, intermittent episodes of blurry vision were 
noted and were attributed to internal carotid artery 
obstruction.  When seen in the VA neurology clinic in 
February 1999, it was reported that the veteran had "very 
highgrade bilateral intracranial carotid stenosis."  

When seen in the VA ophthalmology clinic, apparently in 
September 1998, thyroid disease with a stable ocular 
examination was assessed.  The veteran's best corrected 
visual acuity at that time was 20/50 on the right, with 
pinhole (PH) correction to 20/40; and 20/40 on the left, with 
pinhole correction to 20/30.  The best distant vision 
obtainable after best correction by glasses is the basis of 
rating visual acuity.  38 C.F.R. § 4.75 (2002).  

On an eye examination in the ophthalmology clinic in June 
1999, the veteran reported that his vision was about the same 
in both eyes.  He said that since 1994, he had had multiple 
episodes of bilateral complete visual loss lasting two to 
three minutes and sometimes occurring two to three times a 
week.  His last episode was the previous month.  The veteran 
reported that carotid Doppler studies about a year previously 
had shown both carotids to be completely occluded.  On 
examination, his best corrected distant visual acuity was 
20/40 on the right, with pinhole correction to 20/30; and 
20/30 on the left, without improvement with pinhole 
correction.  The assessment was that the veteran was having 
transient episodes of binocular visual loss since a stroke in 
1994.  It was suspected that this was due to a blood flow 
related problem involving the occipital lobes.  However, his 
thyroid eye disease was said to be stable, and he was 
experiencing no double vision or changes in vision.  He also 
had cortical cataracts bilaterally and posterior vitreous 
detachment in the left eye.  

When seen in the ophthalmology clinic in January 2000, the 
veteran reported that his vision had been stable and that he 
had had no visual fluctuations or episodes of binocular 
visual loss described on his previous visit.  He denied any 
double vision.  On examination, corrected visual acuity was 
20/40 on the right, with pinhole improvement to 20/30; and 
20/40 on the left without pinhole improvement.  His best 
corrected visual acuity with glasses was 20/25 on the right 
and 20/30 on the left.  He had mild exophthalmos, 
bilaterally, but he had no evidence of exposure keratopathy.  

When evaluated in the ophthalmology clinic in August 2000, 
the veteran's thyroid eye disease was felt to be stable.  He 
had no diplopia, but his best corrected visual acuity was 
20/30 on the right, without improvement by pinhole; and 20/50 
on the left, with pinhole correction to 20/30.  He was said 
to have "manifest refraction from last visit."  

When seen in the ophthalmology clinic in February 2001 for 
follow up of his thyroid ophthalmopathy, it was reported that 
the veteran was on Synthroid for hypothyroidism, but he 
denied any visual changes.  His best corrected visual acuity 
was 20/25 on the right and 20/30 on the left.  His thyroid 
eye disease was felt to be stable and his cataracts were 
considered mild.  

VA outpatient clinic notes thereafter show that the veteran 
was being followed for a variety of disorders, most 
prominently for severe cerebrovascular disease, a 
longstanding history of hypertension, cardiovascular disease, 
and for shortness of breath.  There is no competent medical 
opinion attributing any of these disorders to the veteran's 
thyroid disorder.  

Although the veteran and his spouse testified in support of 
the claim in December 1999, they are not competent as lay 
persons to opine on matters requiring medical knowledge, such 
as the degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995), and cases cited therein.  In 
particular, they are not competent to attribute his 1994 
stroke, and hence any residuals of the stroke, to his 
service-connected thyroid disorder.  

The eye examinations performed during the prosecution of this 
claim show varying degrees of visual acuity but do not 
document any diplopia or any significant impairment of his 
field of vision as a consequence of thyroid disease.  
However, VA ophthalmologists have repeatedly diagnosed 
thyroid eye disease.  Whether the claim is considered under 
the old rating criteria or the new, if ophthalmopathy is the 
sole finding, the disability is to be evaluated on basis of 
impairment of field of vision under Diagnostic Code 6080, 
diplopia under Diagnostic Code 6090, or impairment of central 
visual acuity under diagnostic codes 6061-6079.  In the 
absence of findings of impaired visual field or diplopia, the 
only issue is whether the veteran manifests impaired visual 
acuity that is compensable.  

Under Diagnostic Code 6079, corrected visual acuity of 20/40 
in one eye warrants a noncompensable evaluation when 
corrected visual acuity in the other eye is also 20/40.  
However, corrected visual acuity of 20/50 in one eye warrants 
a 10 percent evaluation when corrected visual acuity in the 
other eye is 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6079.  
A 10 percent evaluation is also warranted where corrected 
visual acuity is 20/50 in both eyes.  Id., Diagnostic Code 
6078.  However, a 20 percent evaluation is warranted where 
corrected visual acuity is 20/70 in one eye and 20/50 in the 
other eye.  Id.  

Although the veteran's best corrected visual acuity in June 
1997 was 20/50 bilaterally, with identical results obtained 
on a VA eye examination in March 1998, his more recent 
actually measured visual acuity is shown to be 
noncompensable.  Moreover, on his most recent VA examination 
in November 2002, it was reported, as indicated above, that 
he was not on any treatment for thyroid problems at that 
time.  

The Board therefore concludes that the preponderance of the 
evidence is against the claim for an increased (compensable) 
rating for postoperative residuals of subtotal thyroidectomy 
for hyperthyroidism.  It follows that the claim must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 
(1990).  


ORDER

An increased (compensable) rating for postoperative residuals 
of subtotal thyroidectomy for hyperthyroidism is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

